Case 1:17-cv-01574-RGA Document 314 Filed 03/17/21 Page 1 of 2 PageID #: 9549

                                                                                    1313 North Market Street
                                                                                                P.O. Box 951
                                                                                   Wilmington, DE 19899-0951
                                                                                                302 984 6000
                                                                                      www.potteranderson.com

                                                                                              David E. Moore
                                                                                                      Partner
                                                                                             Attorney at Law
                                                                                dmoore@potteranderson.com
                                                                                   302 984-6147 Direct Phone
                                                                                        302 658-1192 Firm Fax
                                          March 17, 2021

VIA ELECTRONIC FILING
The Honorable Richard G. Andrews
United States District Court
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801-3555

       Re:     Dasso Int’l., Inc. et al. v. MOSO et al., Case No. 17-1574-RGA
Dear Judge Andrews:

        I write on behalf of Defendants to respectfully request that the Court postpone the pretrial
and trial dates in this matter due to travel restrictions in place as a result of the coronavirus
pandemic. A pretrial conference is presently scheduled for March 26, 2021, with a 5-day jury
trial set to commence on May 3, 2021. The parties conferred, and Plaintiffs do not oppose
Defendants’ request to postpone the pretrial and trial dates.

       In addition to concerns about the safety and practicality of conducting a jury trial under
the current circumstances, travel by two of Defendants’ witnesses for trial is presently
impractical. Rene Zaal, one of Defendants’ fact witnesses, as well as other representatives from
Defendant MOSO International, B.V. (“MOSO International”), are citizens of, and domiciled in,
the Netherlands. Under a Presidential Proclamation dated January 25, 2021, non-citizens of the
United States cannot enter into the country if they have been in a country located in the
Schengen Area of Europe, which includes the Netherlands. Ex. 1. Given the so-called “third
wave” of COVID-19 infections in Europe, and recent issues concerning vaccines being used in
Europe, it appears highly unlikely that the President’s travel restrictions will be lifted before the
end of April. Additionally, Defendants’ technical expert, Dr. Felix Böck, is a German citizen
domiciled in Canada. As such, Dr. Böck faces at least a 7-day quarantine upon entry into the
United States and a 14-day, hotel-based quarantine upon his return to Canada. Ex. 2, Ex. 3.
Accordingly, neither Mr. Zaal nor Dr. Böck (nor Defendants’ Dutch-based representatives) can
reasonably travel to Delaware for trial as presently scheduled.

        Given these impediments to travel, Defendants respectfully request that the pretrial
conference and trial be postponed to the fall of 2021, if convenient for the Court. This
continuance will also provide additional time to resolve the pending motions, which the Court
recently referred to Magistrate Judge Thynge (D.I. 312), that could significantly alter the number
of claims and issues of fact and law to be resolved at trial. See D.I. 239, 240, 243, 248, 295, 295.

       Counsel are available at the Court’s convenience if Your Honor would like to discuss this
request.
Case 1:17-cv-01574-RGA Document 314 Filed 03/17/21 Page 2 of 2 PageID #: 9550

The Honorable Richard G. Andrews
March 17, 2021
Page 2

                                                  Respectfully,
                                                  /s/ David E. Moore
                                                  David E. Moore
 DEM:nmt/71286123/44587
 Enclosures
 cc:    Counsel of Record (via electronic mail)
